Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species B, claims 4-20 in the reply filed on 01/22/2021 is acknowledged.  Claims 1-3 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 4-28 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 19 and 28, the limitation, "may have" renders the claims indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Regarding claim 28, “wherein the wherein” should be changed to “wherein the”. Appropriate correction is required. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9, 11-14, 19-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Palmer et. al. (2014/0081296) “Palmer”.
Regarding claim 4-5, Palmer discloses a scaffold structure (abstract and Fig. 8) comprising: first and second outer layers (layers 130 and 135; Fig. 8) having length dimensions defined by respective first and second ends (as shown in Fig. 8) thereof and defining an interior space 140 therebetween, each of the first and second outer layers comprising a plurality of interconnected wales extending substantially parallel to a dimension (Fig. 7 discloses the knit pattern for the scaffold which shows interconnected wales); a plurality of spacer elements 145 (Fig. 8) extending substantially normal to the respective length dimensions through the interior space and attached to each of the first and second outer layers proximate one of the plurality of wales (Fig. 8 discloses the spacer elements 145 extend perpendicular to and attach to the adjacent layers 130/135 proximate the wales); the plurality of spacer elements at least partially partitioning the interior space into a plurality of channels extending along the respective length dimensions of the first and second outer layers (Figs. 8 and 11 discloses gaps 
However, Palmer discloses the knit pattern of the scaffold have the wales extending in a “x” direction (Fig. 7) and par. 0070 discloses the knit pattern comprising courses and wales and the geometry of the fibers can be adjusted. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the knit pattern of the scaffold to include the plurality of interconnected wales extending substantially parallel to the respective length dimensions; wherein the plurality of spacer elements are attached to corresponding wales of each of the first and second outer layers, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the plurality of interconnected wales extend substantially parallel to the respective length dimensions and wherein the plurality of spacer elements are attached to corresponding wales of each of the first and second outer layers, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 6, Palmer discloses the plurality of spacer elements comprise spacer yarns (claim 11). 
Regarding claims 7 and 9, Palmer discloses the claimed invention of claims 4-5, except for a distance between spacer elements along a wale of the first or second outer layers is between approximately 100 µm and 2500 µm and the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm.  However, Palmer does disclose a certain spacing in between the spacer elements 145 (Fig. 11) and a certain length of the fibers extending between layers 130/135 (Fig. 11).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between spacer elements along a wale of the first or second outer layers is between approximately 100 µm and 2500 µm and the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm, since these are result effective variables that contribute to the structural stability of the scaffold, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the distance between spacer elements along a wale of the first or second outer layers is between approximately 100 µm and 2500 µm and the plurality of spacer elements have a length extending between the first and second outer layers between approximately 100 µm and 5000 µm, would allow for a scaffold that can better handle the stresses and strains presented at the implantation site.  In re Aller, 105 USPQ 233.
In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 8, Palmer discloses a distance between wales in the first outer layer or the second outer layer is between approximately 200 µm and 5000 µm (par. 0014 discloses a pore size of 0.4 mm or 400 µm).
Regarding claim 11-12, Palmer discloses the claimed invention of claims 4-5, except for the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%.  However, Palmer does disclose a scaffold with elastic nature (par. 0031) with an elasticity of 35% (par. 0037).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%, since these are result effective variables that contribute to the tensile strength of the scaffold, it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice.  Absent a teaching as to criticality that the scaffold has an elongation at tensile failure of between approximately 20% and 125% and the scaffold has an elongation at yield of between approximately 5% and 50%, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 13 and 19, as best understood, Palmer discloses the claimed invention of claim 4, except for the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold may have a stiffness of approximately between 2.5 N/mm and 250 N/mm. However, Palmer does disclose the scaffold has fibers with sufficient resilience and stiffness to keep the layers separated when pressure is applied (par. 0043) and a tensile strength of 32 N/cm or 3.2 N/mm (par. 0088).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold may have a In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice.  Absent a teaching as to criticality that the scaffold has a stiffness of approximately between 2.5 N/mm and 25 N/mm and the scaffold may have a stiffness of approximately between 2.5 N/mm and 250 N/mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 14 and 20-22, Palmer discloses the claimed invention of claim 4; except for the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the scaffold has an ultimate strain of approximately between 20% and 70%; a In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier, since applicant has not disclosed that this modification solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the scaffold has an ultimate strain of approximately between 20% and 70%; a tenacity between approximately 0.07 grams-force/denier and 1.10 grams-force/denier and a tenacity at failure of approximately between 0.3 grams-force/denier and 2 grams-force/denier, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 25, Palmer discloses monofilament, multifilament, or textured yarns, or any combination thereof, knitted into a three-dimensional structure (par. 0040 discloses three-dimensional and knitted fabrics and par. 0067 discloses filaments). 
Regarding claims 26-27, Palmer discloses the scaffold comprises any combination of bioresorbable polymers, natural polymers and/or additives; and the scaffold comprises any of homopolymers, copolymers, or polymer blends of any of the following: polylactic acid, polyglycolic acid, polycaprolactone, polydioxanone, polyhydroxyalkanoates, polyanhydrides, poly(ortho esters), polyphosphazenes, poly (amino acids), polyalkylcyanoacrylates, polypropylene fumarate, trimethylene carbonate, poly(glycerol sebacate), poly(glyconate), poly(ethylene glycol), poly(vinyl alcohol) and polyurethane, or any combination thereof (par. 0008 discloses PGA). 
Regarding claim 28, as best understood, Palmer discloses the claimed invention of claim 4; except for the composite scaffold may have a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold at a point perpendicular to the length of the scaffold, and wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the composite scaffold may have a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold at a point perpendicular to the length of the scaffold, and In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify the composite scaffold may have a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold at a point perpendicular to the length of the scaffold, and wherein the cross-sectional area changes less than approximately 10% at a elongation percentage of 5%, since applicants have not disclosed that these modifications solves any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the composite scaffold may have a cross sectional area of approximately between 3 mm2 and 3000 mm2 wherein the cross sectional area defines an area of a two-dimensional shape of the scaffold at a point perpendicular to the length of the scaffold, and wherein the cross-sectional area changes less than approximately 10% at a In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (2014/0081296) “Palmer” in view of Koob et al. (2018/0168797) “Koob”. 
Palmer discloses the claimed invention of claim 4; except for an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space. However, Koob teaches a similar scaffold having a modulus of approximately between 150 MPa and 600 MPa (Fig. 14B discloses the modulus of the fibers is 150 MPa to 60 MPa).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space, since these are result effective In re Aller, 105 USPQ 233.
Furthermore, it would have been an obvious matter of design choice to modify Palmer in view of Koof, since applicant has not disclosed that these modifications solves any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that an ultimate stress of approximately between 2.5 MPa and 30 MPa; a yield stress of approximately between 2.5 MPa and 30 MPa; the scaffold has a modulus of approximately between 2.5 MPa and 70 MPa, wherein modulus defines stress divided by strain of a cross-sectional area of the scaffold, including the void space and wherein the scaffold has a modulus of approximately between 150 MPa and 600 MPa, wherein modulus defines stress divided by strain of bulk material from which the scaffold is comprised, excluding the void space, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (2014/0081296) “Palmer” in view of Kost (2003/0106347). 
Palmer discloses the claimed invention of claims 4-5; except for the wales of one of the first and second outer layers comprise a pillar stitch and an axial lay-in yarn.  However, Kost . 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et. al. (2014/0081296) “Palmer” in view of Pathak et al. (2007/0254005) “Pathak”. 
Palmer discloses the claimed invention of claims 4-5; except for wherein at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG).  However, Pathak teaches a similar invention comprising at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG) (par. 0243).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the scaffold in Palmer to include at least part of the scaffold is coated with a hydrophilic solution and wherein the hydrophilic solution comprises Polyethylene glycol (PEG), as taught and suggested by Pathak, for the purpose of reducing post-operative adhesions (par. 0243 of Pathak). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774